Name: Commission Regulation (EEC) No 2708/93 of 30 September 1993 fixing the sluice-gate prices and levies for poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10. 93 Official Journal of the European Communities No L 245/121 COMMISSION REGULATION (EEC) No 2708/93 of 30 September 1993 fixing the sluice-gate prices and levies for poultrymeat Whereas, since no new sluice-gate prices have been fixed, the levies fixed by Regulation (EEC) No 1649/93 should accordingly be maintained unchanged until 31 December 1993 ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries f5), as last amended by Regulation (EEC) No 1028/93 0, and (EEC) No 715/90 f) on the arrange ­ ments applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States), as last amended by Regulation (EEC) No 444/92 (8), special import arrangements were intro ­ duced involving a reduction to 50 % in levies within the framework of fixed amounts or annual quotas, in parti ­ cular for certain poultrymeat products ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 3714/92 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Whereas the sluice-gate prices and levies for the products specified in Article 1 (1 ) of Regulation (EEC) No 2777/75 must be fixed quarterly in advance in accordance with methods of calculation laid down in Council Regulation (EEC) No 2778/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for poul ­ trymeat (3), as last amended by Regulation (EEC) No 3714/92 ; Whereas, since the sluice-gate prices and levies for poul ­ trymeat were, by Commission Regulation (EEC) No 1 649/93 (4) last fixed for the period 1 July to 30 September 1993, they must be fixed anew for the period 1 October to 31 December 1993 ; whereas such prices and levies should in principle be calculated by reference to feed-grain prices for the period 1 April to 31 August 1993 ; Whereas, when the sluice-gate prices applicable from 1 October, 1 January and 1 April are being fixed, trends in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in rela ­ tion to that used to calculate the sluice-gate price for the preceding quarter ; whereas, by Regulation (EEC) No 2778/75, this minimum was set at 3 % ; Whereas the price of the quantity of feed grain required does not vary by 3 % or more from that used for the preceding quarter ; whereas the sluice-gate prices fixed by Regulation (EEC) No 1649/93 should accordingly be maintained unchanged until 31 December 1993 for these products ; Whereas, when the levies applicable from 1 October, 1 January and 1 April are being fixed, changes in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas Council Regulation (EEC) No 3833/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain agricultural products origi ­ nating in developing countries (9), as last amended by Regulation (EEC) No 1028/93, partially or totally suspends Common Tariff duties, in particular on certain poultrymeat products ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (I0), no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas Council Regulations (EEC) No 518/92 (n), as amended by Regulation (EEC) No 2233/93 (u), (EEC) No 519/92 (u), as amended by Regulation (EEC) No 2234/93 (H), and (EEC) No 520/92 (IJ), as amended by Regulation (EEC) No 2235/93 H, of 27 February 1992 on certain procedures for applying the Interim Agreements *) OJ No L 370, 31 . 12. 1990, p. 121 . *) OJ No L 108, 1 . 5. 1993, p. 1 . Ã  OJ No L 84, 30. 3 . 1990, p. 85. 8) OJ No L 52, 27. 2. 1992, p. 7. j OJ No L 370, 31 . 12. 1992, p. 86. 10) OJ No L 263, 19 . 9. 1991 , p. 1 . ") OJ No L 56, 29. 2. 1992, p. 3 . 12) OJ No L 200, 10 . 8 . 1993, p. 3. 13) OJ No L 56, 29 . 2. 1992, p. 6. 14) OJ No L 200, 10. 8 . 1993, p. 4. OJ No L 56, 29. 2. 1992, p. 9. I6) OJ No L 200, 10. 8. 1993, p. 5. (') OJ No L 282, 1 . 11 . 1975, p. 77. 0 OJ No L 378, 23. 12. 1992, p. 23. 0 OJ No L 282, 1 . 11 . 1975, p. 84. (4) OJ No L 157, 29. 6. 1993, p. 36. No L 245/122 Official Journal of the European Communities 1 . 10. 93 Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall be fixed in the Annex. 2. However, for products falling within CN codes 0207 31 , 0207 39 90, 0207 50, 0210 90 71 , 0210 90 79, 1501 00 90, 1602 31 , 1602 39 19, 1602 39 30 and 1602 39 90, for which the rate of duty has been bound under GATT, the levies shall be limited to the amount resulting from that binding. on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regulation (EEC) No 2699/93 ('), lays down detailed rules for applying the arrangements provided for in these agreements as regards poultrymeat ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 1 . The levies provided for in Article 3 of Regulation (EEC) No 2777/75 in respect of the products specified in Article 2 This Regulation shall enter into force on 1 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') See page 88 of this Official Journal. 1 . 10. 93 Official Journal of the European Communities No L 245/123 ANNEX to the Commission Regulation of 30 September 1993 fixing the sluice-gate prices and levies for poultrymeat (') (*) CN code Sluice-gate price Levy Conventional rate of duty ECU/100 units ECU/100 units % 010511 11 2236 5,30  0105 11 19 22,36 5,30  0105 11 91 2236 530  010511 99 22,36 5,30  0105 19 10 99,13 17,84  0105 19 90 22,36 5,30  ECU/100 kg ECU/100 kg 0105 91 00 77,13 21,99 (4)  0105 9910 87,54 32,54  0105 99 20 113,34 32,97 (4)  0105 99 30 102,87 25,05 (4)  0105 99 50 119,11 34,43  0207 10 11 96,91 27,63 (4)  0207 10 15 110,19 31,41 (4)  0207 10 19 120,06 34,23 (4)  0207 10 31 146,96 35,78 (4)  020710 39 161,09 39,22 (4)  0207 10 51 102^9 38,28 (4)  0207 10 55 125,06 46,48 (4)  0207 10 59 138,96 51,65 (2)(4)  0207 10 71 161,91 47,10 (4)  0207 10 79 152,83 49,81 (2)(4)  0207 10 90 170,16 49,19  0207 21 10 110,19 31,41 (4)  0207 21 90 120,06 34,23 (4)  0207 2210 146,96 35,78 (4)  0207 22 90 161,09 39,22 (4)  0207 23 11 125,06 46,48 (4)  0207 23 19 138,96 51,65 (2)(4)  0207 23 51 161,91 47,10 (4)  0207 23 59 152,83 49,81 (2)(4)  0207 23 90 170,16 49,19  0207 31 10 1 619,10 471,00 3 (3) 0207 31 90 1 619,10 471,00 3 (3) 020739 11 283,79 88,96 (4)  0207 39 13 132,07 37,65 (4)  0207 39 15 91,68 27,64 (4)  0207 39 17 63,47 19,14 &lt;4)  0207 39 21 181,81 51,83 (4)  0207 39 23 170,79 48,69 (4)  No L 245/124 Official Journal of the European Communities 1 . 10. 93 Conventional rate of dutyCN code Sluice-gate price Levy ECU/100 kg ECU/100 kg % 0207 39 25 282,08 85,06  0207 39 27 63,47 19,14 (4)  0207 39 31 308,62 75,14 (4)  0207 39 33 177,20 43,14 (4)  0207 39 35 91,68 27,64 (4)  0207 39 37 63,47 19,14 (4)  0207 39 41 235,14 57,25 (4)  0207 39 43 110,22 26,84 (4)  0207 39 45 198,40 48,30 (4)  020739 47 282,08 85,06 (4)  0207 39 51 63,47 19,14 (4)  0207 39 53 320,94 104,60 (2) (4)  0207 39 55 283,79 88,96 (2) (4) ,  0207 39 57 152,86 56,82  0207 39 61 168,11 54,79 (2)(4)  0207 39 63 187,18 54,11  0207 39 65 91,68 27,64 (2)(4)  0207 39 67 63,47 19,14 (2)(4)  0207 39 71 229,25 74,72 (2)(4)  0207 39 73 181,81 51,83 (2)(4)  0207 39 75 221,60 72,22 (2) (4)  0207 39 77 170,79 48,69 (2) (4)  0207 39 81 194,53 67,41 (2)(4)  0207 39 83 282,08 85,06  0207 39 85 63,47 19,14 (4)  0207 39 90 162,20 48,91 10 0207 41 10 283,79 88,96 (4)  0207 41 11 132,07 37,65 (4)  0207 41 21 91,68 27,64 (4)  0207 41 31 63,47 19,14 (4)  0207 41 41 181,81 51,83 (4)  0207 41 51 170,79 48,69 (")  0207 41 71 282,08 85,06 (4)  0207 41 90 63,47 19,14 0  0207 42 10 308,62 75,14 (4)  0207 4211 177,20 43,14 (4)  0207 42 21 91,68 27,64 (4)  0207 42 31 63,47 19,14 (4)  0207 4241 235,14 57,25 (4)  0207 42 51 110,22 26,84 (4)  0207 42 59 198,40 48,30 (4)  0207 42 71 282,08 85,06 (4)  0207 42 90 63,47 19,14  0207 43 11 320,94 1 04,60 (2)(4)  No L 245/1251 . 10. 93 Official Journal of the European Communities CN code Sluice-gate price Levy Conventional rate of duty ECU/100 kg ECU/100 kg % 0207 43 15 283,79 88,96 (2)(4)  0207 43 21 152,86 56,82  0207 43 23 168,11 54,79 (2) (4)  0207 43 25 187,18 54,11 .  0207 43 31 91,68 27,64 (2)(4)  0207 43 41 63,47 19,14 (2)(4)  0207 43 51 229,25 74,72 (2) (4)  0207 43 53 181,81 51,83 (2)(4)  0207 43 61 221,60 72,22 (2)(4)  0207 43 63 170,79 48,69 (2)(4)  0207 43 71 194,53 67,41 (2)(4)  0207 43 81 282,08 85,06  0207 43 90 63,47 19,14 (4)  0207 50 10 1 619,10 471,00 3 (3) 0207 50 90 162,20 48,91 10 0209 00 90 141,04 / 42,53  0210 90 71 1 619,10 471,00 3 0210 90 79 162,20 48,91 10 1501 00 90 169,25 51,04 18 160231 11 293,92 71,56 17 1602 31 19 310,29 93,57 17 1602 31 30 169,25 51,04 17 1602 31 90 98,73 29,77 17 1602 39 11 279,12 88,44  1602 39 19 310,29 93,57 17 1602 39 30 169,25 51,04 17 1602 39 90 98,73 29,77 17 (') The levy on products covered by CN codes 0207, 1602 31 and 1602 39 originating in the ACP countries and listed in Article 6 of Regulation (EEC) No 715/90 is reduced by 50 % within the limits of the quotas referred to in that Regulation. (2) The levy on such products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex. (3) The Common Customs Tariff duties on these products originating in the developing countries and listed in Regulation (EEC) No 3833/90 are suspended and no levy is to be collected. (4) Products falling within this code, imported from Poland, Czechoslovakia or Hungary under the Interim Agree ­ ments concluded between those countries and the Community, and in respect of which EUR.1 certificates issued in accordance with Regulation (EEC) No 2699/93 have been presented, are subject to the levies set out in the Annex to that Regulation. (*) No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.